Citation Nr: 0927550	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-37 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right hand injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to May 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The Veteran testified at a video conference hearing before 
the undersigned Acting Veterans Law Judge in November 2007.  
A transcript of the hearing is of record.

In July 2008, the Board remanded this matter to the RO for a 
VA examination and opinion.  After accomplishing the 
requested action to the extent possible, the RO continued the 
denial of the claim (as reflected in the October 2008 
supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration.  As 
a preliminary matter, the Board finds that the development 
directed by the July 2008 remand has been completed, and, 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent medical evidence of record shows that the 
Veteran's residuals of a right hand injury was not the result 
of VA treatment. 






CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a right hand injury are not met.  38 U.S.C.A. §§ 
1151, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.361 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  In addition, VCAA notice must include 
notice that a disability rating and an effective date will be 
assigned if benefits are awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

An April 2004 VCAA letter informed the Veteran of what the 
evidence must show to establish entitlement to compensation 
under 38 U.S.C.A. § 1151.  The letter also explained what 
information and evidence he should provide and what 
information and evidence VA would provide or make reasonable 
attempts to obtain on his behalf.  

The April 2004 VCAA notice letter did not address the 
disability ratings and effective dates with respect to the 
Veteran's claim.  However, this portion of the duty to notify 
was satisfied subsequent to the initial unfavorable decision 
by the agency of original jurisdiction (AOJ) in an October 
2007 letter.  The Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of the notice.  The Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, and 
the AOJ readjudicated the case in a supplemental statement of 
the case issued in October 2008 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or an 
SSOC, is sufficient to cure a timing defect).  For the 
reasons stated above, it is not prejudicial to the Veteran 
for the Board to proceed to decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  
 
With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA treatment records 
and an October 2008 VA examination report.  The Board has 
carefully reviewed the October 2008 VA examination report and 
it finds this examination to be adequate for rating purposes.  
In this regard, the examiner reviewed the entire claims file 
in conjunction with the examination; the examination report 
contains an etiological opinion, which reflects consideration 
of the lay and medical evidence of record.  

The claims file also contains the Veteran's testimony and 
statements in support of his claim.  The Board has reviewed 
such statements and it concludes that he has not identified 
further relevant evidence not already of record.  The Veteran 
was given an additional ninety days in which to submit 
evidence in support of his appeal at his November 2007 Board 
hearing, but he did not submit any additional evidence.  He 
filed a motion requesting another ninety days in order to get 
a medical opinion from his doctor in February 2008.  The 
Board granted the motion for an additional ninety days from 
the date of the letter within which to submit evidence or 
argument directly to the Board as good cause had been shown.  
The Veteran did not submit any additional evidence during 
that period.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record 
for the time period at issue, but has found nothing to 
suggest that there is any outstanding available evidence 
pertinent to the claim.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II.  Merits of the Claim for Compensation under 38 U.S.C.A § 
1151

The Veteran filed a claim for compensation under 38 U.S.C.A. 
§ 1151 for infections to the right hand from VA treatment.  
He asserts that he had re-occuring infections that should 
never have happened with proper care and treatment from VA.  
The Veteran now has loss of full use of his hand due to the 
infections.  The RO denied the claim in July 2005.  The 
Veteran appeals this decision.

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed after October 1, 1997, a claimant is 
required to show fault or negligence in medical treatment.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault).  
Because the Veteran in this case filed his claim after that 
date, he must show some degree of fault, and more 
specifically, that the proximate cause of his disability was 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA in furnishing medical care or was an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make a disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment. 38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran.  "Necessary consequences" are those, which 
are certain to result from, or were intended to result from, 
the examination or treatment administered.  38 C.F.R. § 
3.358(c).

The VA treatment records reveal that the Veteran sought 
treatment at a VA clinic for his right middle finger on April 
19, 2004.  He reported that he caught the middle finger of 
his right hand on a sliver Friday, April 16, 2004.  Since 
that time, his finger had become increasingly swollen and 
erythematous.  The physician examined his finger and 
determined that the Veteran needed to go to Urgent Care at 
Iowa City VA Medical Center for emergency treatment.  The VA 
treatment records from Urgent Care show that the Veteran 
stated he was unloading fertilizer approximately three days 
ago when splinters from a pallet lodged in his right finger.  
He was able to extract some of the splinters; however, he 
believed that there might be one more in his finger.  The 
clinician noted that the Veteran had a small opening where he 
used tweezers at the distal joint and his finger was swollen.  
The Veteran reported throbbing pain, which began to radiate 
up the dorsal hand.  On examination, the physician noted a 4 
mm wound without drainage, but with edematous on the right 
palmer distal interphalangeal.  The physician determined that 
the Veteran had a foreign body to the third digit of the 
distal interphalangeal and recommended gatifloxacin as the 
Veteran reported that his hand was exposed to toilet water 
since the incident. The physician determined that the Veteran 
had a foreign body in the right middle finger with resultant 
flexor tenosynovitis.  The splinter was removed and the 
flexor tendon sheath was incised and debrided.  

A few days later the Veteran was readmitted for increased 
erythema and swelling.  The volar surface of the right long 
finger was swollen, red and tender.  It was painful when the 
digit was extended.  The physician noted a droplet of pus at 
the distal wound.  Culture results revealed staphylococcus 
aureus, alpha-hemolytic streptococci, gamma-streptococci and 
gram-negative rods.  The Veteran underwent incision and 
debridement.  He was provided with intravenous antibiotics.  
He was discharged and provided with two weeks of clindamycin 
and ciproflomaxin. 

In the middle of May 2004, the Veteran complained of 
increased right third finger pain, purulent drainage, shaking 
chills, shortness of breath, dizziness, tinnitus, fever to 
102 degrees and malaise.  He had finished the antibiotics 
that were prescribed for his infection in April 2004 two days 
prior to seeking treatment.  He was initially admitted to the 
intensive care unit, because his condition was consistent 
with sepsis.  He was provided with broad-spectrum antibiotic 
therapy with intravenous ciproflomaxin, clindamycin and 
vancomycin and oral antibiotics.  Ultrasound was negative for 
foreign body and abscess.  MRI of the right hand showed no 
deep tissue infection.  Blood cultures were negative.  He was 
provided with oral and intravenous antibiotics.  The Veteran 
had substantial improvement and it was determined that he did 
not require repeat surgery.  

A few days later the Veteran sought treatment for septic 
shock with low-grade disseminated intravascular coagulation 
likely from gram-negative rods anaerobic sepsis.  He was 
discharged home with oral antibiotics.

The Veteran was provided with a VA examination in October 
2008.  The examiner noted a history of decreased dexterity in 
the right hand.  The Veteran had general symptoms of swelling 
and stiffness in the right hand.  He did not demonstrate any 
limited range of motion in his right hand including on 
repetition.  The examiner noted a 4 cm linear scar on the 
right palm distal third metacarpal to distal fourth 
metacarpal.  The scar was superficial, nontender with no 
adherence to underlying tissue, no loss of covering skin, and 
no elevation or depression.  He further noted that there was 
no inflammation, edema, keloid formation, indurations, 
inflexibility, gross distortion or asymmetry of any features.  
There was normal color without hypo or hyper pigmentation.  
However, the examiner determined that hand condition affected 
usual daily activities.  The examiner noted that the wood 
fragment was deep to the flexor tendon and the finger 
infection was present at the time the Veteran sought 
treatment.  He found the open procedures and wound cleaning 
with antibiotics appeared to be appropriate.  The examiner 
asserted that distal digit infections are difficult to 
resolve and prompt treatment is required to decrease 
morbidity.  In this case, he determined that the window for 
such early treatment had passed prior to the Veteran first 
seeking medical treatment at VA.  After a review of the 
medical records and medical literature, taking a history from 
the Veteran and conducting a physical evaluation of the 
Veteran, the examiner determined it is less likely than not 
that the additional disability was permanently aggravated by 
or the result of carelessness, negligence lack of proper 
skill, error in judgment or similar instance of fault on the 
part of VA in furnishing the hospital care, surgical 
treatment or examination.  He provided the opinion that the 
result is as likely as not related to delay in seeking care 
and self-attempts to remove the foreign body and exposure of 
the wound to toilet water.  The examiner cited literature, 
which revealed that hand infections are surgical emergencies 
and correct and prompt diagnosis and treatment of hand 
infections are imperative as they have the potential to be 
life threatening and pose a risk of causing functional 
impairment.  

The Board notes that the Veteran provided statements and 
testimony that the re-infections and the residual disability 
from these infections was due to VA treatment.  The Board 
also recognizes that the Veteran's father testified that the 
Veteran had past problems with substandard care the Iowa City 
VA Medical Center.  Although the Veteran and his father 
sincerely believe that the Veteran's complications were due 
to improper VA treatment, the Court has held that lay 
persons, such as the Veteran and his father, are not 
qualified to offer an opinion that requires special medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of the hand infections and the resulting hand disorders.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 
(2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  
Therefore, the statements of the Veteran and his father have 
little probative value.  

Based on the foregoing, the competent medical evidence shows 
that the additional disability was not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA in furnishing 
the medical and surgical treatment.  The Board notes that the 
occurrence of a complication does not, in and of itself, 
demonstrate fault.  38 C.F.R. § 3.361(c)(1).  In this case, 
the VA examiner determined that the open procedures and wound 
cleaning with antibiotics were appropriate.  Furthermore, the 
examiner attributed the Veteran's repeated infections and 
resulting hand disabilities to the Veteran's delay in seeking 
medical care, self-treatment and exposing the wound to toilet 
water and not to any improper treatment by VA.   

Accordingly, the Board concludes that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right hand injury claimed as due to inadequate 
medical treatment provided by VA are not met.  The 
preponderance of the evidence weighs against the claim for 
compensation under 38 U.S.C.A. § 1151, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable determination.  The 
claim must be denied. 



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right hand injury is denied.  


____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


